NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10509

                Plaintiff-Appellee,             D.C. No. 4:09-cr-00167-JST

 v.
                                                MEMORANDUM*
EDWARD LEE SULLIVAN, a.k.a. Three
Stacks,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Edward Lee Sullivan appeals from the district court’s judgment and

challenges the 324-month sentence imposed upon remand for resentencing

following his bench-trial conviction for production of child pornography, in

violation of 18 U.S.C. § 2251(a); and possession of child pornography, in violation

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 18 U.S.C. § 2252(a)(4). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Sullivan contends that the district court erred by applying an obstruction of

justice enhancement under U.S.S.G. § 3C1.1. We review the district court’s

factual findings for clear error and its application of the Guidelines to the facts for

abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc). Contrary to Sullivan’s contention, the district court made

sufficient factual findings to support the enhancement, including a finding that

Sullivan willfully gave false testimony on a material matter at trial. See United

States v. Jimenez-Ortega, 472 F.3d 1102, 1103 (9th Cir. 2007) (discussing the

required elements for an obstruction of justice enhancement); see also U.S.S.G.

§ 3C1.1 cmt. n.4(F) (enhancement is proper when defendant provides “materially

false information to a judge”).

      AFFIRMED.




                                           2                                     16-10509